 S. D. WARREN COMPANY139they,, will be taken to have indicated their desire to remain outsidethe existing unit, and the Regional Director will issue a certificationof results of election to that effect.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.S.D.Warren'CompanyandUnited Paperworkers of America,AFL-CIO,Petitioner.Case7-RC-3153. July 11, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held beforeMyronK. Scott, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are, hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.The Petitioner seeks to add the employees described below to theproduction and maintenance unit currently represented by it.TheEmployer agrees that two of these employees, the coating machineoffice clerk and the maintenance office clerk,are factory clerical em-ployees.It asserts,however, that all of the other categories sought byPetitioner should be excluded on variousgrounds.The paper machine office clerk and the coated finishing office clerk,whom the Employer would exclude as confidential employees, arehourly paid employees.They collectdaily laborreports,maintainovertime and seniority records, notify employees to report for over-time work, and file letters and reports pertaining to labor relations.As itappears from the record that they do not, in any event, haveany community of interest with production or maintenance em-ployees, we shall exclude them as office clerks,without determiningwhether they are confidential employees.The multilith operator isstationed in the coatedfinishingoffice,where he reproduces certainforms for use by the central office and on occasion performs productionwork.We find,in accord with the Employer's contention, that he isan office clerk, and shall exclude him.There are 4 employees in the116 NLRB No. 15. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDsample department, 1 of whom, Heiftje, is admittedlya supervisor.We shall exclude her.Two of the remaining employees, who aresalaried, are engaged in sorting, inspecting, packaging, and labelingof samples of the Employer's product in the sampleroom and in mail-ing them to customers. In view of the nature of their duties, we find,contrary to the Employer's contention, that these employees are notoffice clerks but plant clericals and we shall include them.As to thefourth employee, Hotz, who is hourly paid, the Employer would ex-clude him solely on the ground that he is the son of the plant technicaldirector.However, apart from other considerations,as itdoes notappear that he occupies any specialstatus asa result of thisrelation-ship, we shall include him.'We shall direct an election among the plant clerical employees atthe Employer's Muskegon, Michigan, plant, including the coatingmachine office clerk, the maintenanceofficeclerk, and the sampledepartment clerks, but excluding the multilith operator, the papermachine office clerk, the coated finishing office clerk, the time officeclerks, all other employees, and supervisors as defined in the Act.If a majority of the employees in the voting group cast theirballotsfor the Petitioner, they will be taken to have indicated theirdesire tobe included in the production and maintenance unit currently repre-sented by it, and the Regional Director shall issue a certificate ofresults of election to that effect.If a majority of them vote againstthe Petitioner, they will be taken to have indicated their desire toremain outside the existing unit and the Regional Directorwill issuea certification of results of the election to that effect.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.I Cf.International Metal Products Company,107 NLRB 65.Knight Morley CorporationandInternationalUnion, UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica,AFL-CIO,and Local 1125, International Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO.'Case No. 7-CA-995. July 12,1956DECISION AND ORDEROn April 29, 1955, Trial Examiner W. Gerard Ryan issued his In-termediate Report in the above-entitled proceeding, finding that the1 The AFL and CIO havingmerged sincethe TrialExaminer issued his Intermediate,Report, we are amendingthe designation of the Unionaccordingly.116 NLRB No. 6.